Case 18-34024-KRH        Doc 46     Filed 12/04/18 Entered 12/04/18 15:24:08       Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:         MICHAEL ROBERT DICKINSON                    Case No. 18-34024-KRH
                                                           Chapter 13
                       Debtor.

                                               ORDER

         This Amended Order is entered by the Court to change the date of the scheduled 2004

examination of Michael Robert Dickinson (the “Debtor”) by Samuel J.T. Moore, III (“Moore”)

contained in the Order entered November 8, 2018 [ECF 32] (the “Original Order”).          In

consideration whereof,

         IT IS ORDERED that Moore is authorized to conduct an examination of the Debtor on

Wednesday, January 16, 2019, from 12:00 p.m. to 1:00 p.m. in Attorney/Client Conference

Room No. 5001, U.S. Courthouse, 701 East Broad Street, Richmond, Virginia 23219.

Attorney/Client Conference Room 5001 can be accessed from the vestibule outside of

Courtroom No. 5000.

         IT IS FURTHER ORDERED that all other terms and provisions set forth in the Original

Order shall remain in full force and effect.

ENTERED:       December 4, 2018                    /s/ Kevin R. Huennekens
                                               UNITED STATES BANKRUPTCY JUDGE


Copies to:                                     Entered on Docket: December 4, 2018

Michael Robert Dickinson
3717 Patterson Avenue
Richmond, VA 23221

Sharon Choi Stuart
Stuart Law Firm, LLC
2222 Monument Avenue
Richmond, VA 23220
Case 18-34024-KRH        Doc 46   Filed 12/04/18 Entered 12/04/18 15:24:08   Desc Main
                                  Document     Page 2 of 2



Samuel J.T. Moore, III
1011 West Grace Street
Richmond, VA 23220

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219




                                            2
